 1

 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   WENDELL RAY THOMAS,                       Case No. CV 20-2982-DSF (PD)
12                     Petitioner,
                                               ORDER ACCEPTING
13         v.
                                               AMENDED REPORT AND
14                                             ADOPTING, FINDINGS,
                                               CONCLUSIONS, AND
15   LAURA ELDRIGE,                            RECOMMENDATIONS OF
16                      Respondent.            UNITED STATES
                                               MAGISTRATE JUDGE, AND
17                                             DENYING CERTIFICATE OF
18                                             APPEALABILITY

19
20
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
21
     records on file, the Amended Report and Recommendation of United States
22
     Magistrate Judge (“Amended Report”), and Petitioner’s Objections to that
23
     Amended Report. The Court has engaged in a de novo review of those
24
     portions of the Amended Report to which Petitioner has objected. The Court
25
     accepts the Amended Report and adopts it as its own findings and
26
     conclusions. Accordingly, the Petition is dismissed with prejudice.
27
           Further, for the reasons stated in the Amended Report and
28
     Recommendation, the Court finds that Petitioner has not made a substantial
 1   showing of the denial of a constitutional right and, therefore, a certificate of
 2   appealability is denied. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b);
 3   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
 4
           IT IS SO ORDERED.
 5   DATED: May 10, 2021
 6
                                          Honorable Dale S. Fischer
 7                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
